Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Receipt of Remarks/Amendments filed on 05/02/2022 is acknowledged. Claims 1-21 and 23-33 are cancelled. Claim 22 is amended. Claim 22 is presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

New/Modified Rejections as necessitated by the Amendments filed 05/02/2022
Specification
The amendment filed 05/02/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the recitation of “carrier solvents” presents a specification objection for incorporation of new matter because "carrier solvents" is significantly more than the original disclosure of “fatty acids”. Carrier solvents include, for example, oils, polymers, water, alcohols of various carbon length, etc., which are not encompassed by the originally presented ethanol, triglyceride, and glycerol.  Furthermore, the acceptable definition of fatty acids in the art is far limited compared to “carrier solvents” by which the term “fatty acids” is being replaced with. 
Because the specification is not entered, the objections to the specification are maintained, inclusive of the recitations describing glycerol and triglyceride as fatty acid selections in [29], [71], etc. The definitions of “fatty acid”, “triglyceride”, and “glycerol” are well established terms in the art, and have very different structures.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Remark filed 05/02/2022:
As an initial matter, the Examiner notes that the claims appear to be free of art as amended. However, the specification is still objected to as it presents new matter concerns. 
Applicant’s arguments, see Remarks, p. 15-16, with respect to the objection to the Specification have been fully considered and are found unpersuasive. Applicant amended the specification to now recite "carrier solvents". However, this presents a specification objection for incorporation of new matter because "carrier solvent" is still significantly more than the original disclosure of fatty acid, and Applicant provided no persuasive reason for this amendment. Applicant argues that support can be found in paragraphs [65], [71], [75], [83], [166] and [168] of the disclosure which clearly defined that ethanol, triglyceride and glycerol are used as carrier solvent(s) to enhance the solubility of the flavonoids and make the solid or powder flavonoids to be more liquid like or in a liquid form. The Examiner notes the following:
[65]  recites “A predetermined amount/ratio5 of plant extract group A, fatty acid group (carriers), and carboxylic acid group (solvents) are added to…”, [75] recites “fatty acids (carriers or carrier solvents), and carboxylic acids (solvents)”, which do not necessarily define carriers to be the same in meaning as fatty acid, and this is not the accepted meaning of carriers in the art, but rather appears to identify fatty acid as an example of a carrier.  Therefore, [65] and [71] illustrate that “fatty acids” cannot be substituted with “carrier solvents”  because “carrier solvents” is significantly broader in scope compared to “fatty acids”. 
[71] recites “Fatty acid group include triglyceride, glycerol, or any combination thereof”, [83] recites “Fatty acid group herein includes triglyceride, glycerol, ethanol or any combination thereof.” However, “fatty acid”, “triglyceride”, and “glycerol” are well established terms in the art, and have very different structures. Triglyceride and glycerol are not fatty acids. 
[168] recites “Carrier and carrier solvent: Carrier and carrier solvent disclosed herein including fatty acids, which are substances used to dissolve, dilute, disperse or otherwise physically modify its handling, application or use.” However, the broadest reasonable interpretation of “including” is similar to “such as” or “for example”, which implies that there are other substances that are not disclosed. 
Therefore, the amendments to the specification is not entered, and the specification is again/still objected to. 
Claim Suggestion
The use of the word “including” in Claims 175, 176 and 182 produces a lack of clarity in the resulting claim limitations. The word “including” can be interpreted to mean “such as”, which is indefinite as it does not clearly set forth the metes and bounds of the patent protection desired. The Examiner suggests that the word “including” be replaced with the transitional language “consisting of”, “consisting essentially of”, or “comprising”, depending on whether the Applicant intend the group to be open or close. See MPEP 2111.03. In order to move prosecution forward, the recitation of “including” is given the broadest reasonable interpretation to mean “comprising”.
Claim Objections
Claim 22 is objected to because of the following informalities: Claim 22 recites “andlarixinol”. There should be a space between “and” and “larixinol.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites 1-2% pinocembrin. However, it is unclear whether this recited concentration is based on the total weight of the second plant extracts, the second solution, or based on the total weight of the entire composition. Thus, the metes and bounds of the claims are unclear, and the claims are rejected. Appropriate clarification is requested. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification discloses chemical compounds, such as butin, hesperidin, naringin etc.,  which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, Claim 20 recites the inclusion of “monobasic ester”, which only correspond in some undefined way to specifically instantly disclosed chemicals. “Monobasic ester” does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus encompassed by the claim.  Note: MPEP 2163.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, (Fed. Cir. 1991), makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)

Univ. of Rochester v. G.D. Searle, 69 USPQ2d 1886, 1892 (CAFC 2004), further supports this by stating that:
The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its functioning of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. A description of what a material does, rather than of what it is, usually does not suffice…. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. (Emphasis added).


The skilled artisan cannot envision the detailed chemical structure of the encompassed  “monobasic ester”, regardless of the complexity or simplicity of the method involved.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  The chemical structure itself is required.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Circ. 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016, (Fed. Cir. 1991).  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, (Bd. Pat. App. & Int. 1993),  claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 (Fed. Cir. 1997) held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, diagrams, formulas, etc., that set forth the  claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
Furthermore, to the extent that a functional description can meet the requirement for an adequate written description, it can do so only in accordance with PTO guidelines stating that the requirement can be met by disclosing “sufficiently detailed, relevant identifying characteristics,” including “functional characteristics when coupled with a known or disclosed correlation between function and structure.” Univ. of Rochester v. G.D. Searle, 68 USPQ2d 1424, 1432 (DC WNY 2003).   
Therefore, only the chemically structurally defined chemicals, but not the full breadth of the claim meets the written description provision of 35 USC § 112, first paragraph.  There is no species specifically disclosed which sufficiently represent the genus “monobasic ester”, and the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision.  (See page 1115.)
	
Conclusion

No claims are allowed.   
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.Y.S./Examiner, Art Unit 1616   

/Mina Haghighatian/Primary Examiner, Art Unit 1616